,, .•..,....   --..   '\




                                          mr. Mike Mendoza, Jr.             ~1223739.
                                               TDCJ-cOFFIELD, UNIT.
                                                 2661 FM, 2054.
                                               ~ rot:r.:NY I 'TEXAS 7:8g!l.



        'ID: Ol.RI'   OF CRIMINlL APPENS CF 'JE<AS.                                                                            10~~iVEDIN
                                                                                         R=: ~0URT OF
        Mr I /bel. Accsta:      c led<                                                         9                                   CRIMINAL APPEALS
        P. O.BCX l2303
                                                                                                                                 OCT 12 2015
        capitol statim.
        rust in, Tetas 78711.
                                                                                                                               ~bet Acosta, Clerk
         Ptease excuse this disruption in yoh'r daily routin, I'm writting
                                                                                                   j•                                  .
to inquire about my habeas corpus. This court back in July 29, 2015
[O]rdered the 262nd diitrict court of harris County,                                                                 Ho~stori,        texas

30 day's to. answer the                    hab~as.corpus 1952~90-B.

         On sep, 25, 2015                y~~   r~ceived      my Omnibus                  mo~ion                 by     certified mail
return recei t, t70l!M)54CKXX)l-3225-2684,                  am       USJS 'IRJlCK]N; #~157~120-72~

EUt! till    pre:;ent &y i have yf:!J:. to ra:::eive my white card irrli.<Bting that yru have reCEived my ~e.S                                 CO!plis

fron tre H3cri.S cX::mty clerk. Mr, acoS:a I'rn just trying to nake sure yw have recava'l it, ard yru have
                                                                                                                       ·-...
presa1tm my Omitus rrotkn
                    '
                          with m{ habEas           o:rpJS
                                                    .   .
                                                            to the h:ncrable cart.
      . :rn:rl:littim, I'm still-awaiting to kn::w if my Omih.ls noticn was filed. can i please infa:m:d

01   the i!b::Ne 2-iss.Je' s.


        'Ihank yw for yw' r tuna on this rrattec                     and any thing else you are able to do concerning
this issue.




                                                                      '•J




                                                                            ,\: ......




                                                                 i